Title: From James Madison to Miles King, 5 September 1816
From: Madison, James
To: King, Miles


        
          Sir
          Sepr. 5. 1816
        
        I recd. tho’ not at an early day your frien[d]ly letter of the 29th, June last.
        The letters & communications addressed to me on religious subjects, have been so numerous and of characters so various, that it has been an established rule to decline all correspondence on them. Your reflection will I doubt not do justice to this rule. You may be assured that I do it fully to the pious motives which dictated your letter, and that I am very thankful for the kind solicitude you express for my future happiness.
        
          James Madison
        
      